Order entered August 26, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00954-CV

          IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                     AND GREGORY JOSEPH FINSTER

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-13669

                                          ORDER
       Before the Court is appellant’s August 21, 2019 motion asking the Court to change the

style of this case. We DENY the motion.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE